DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 21 March 2022, with respect to the rejection(s) of claims 18-20, 23-31, 33-34 under 35 USC 103 have been fully considered and are persuasive. Specifically, the claims are amended to further recite new features of the bottom release member that overcome the previous rejections. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gundersen. Claim 60 is newly added. Claims 18-20, 23-31, 33-34, and 60 are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, and 23-31, 33-34 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 20120209226) in view of Bishop (US 2005/0182347) further in view of Gundersen (US 2008/0171958).
Regarding claim 18, Simmons discloses system for treating a tissue site comprising a dressing bolster (204) comprising foam having a first side and second side (figure 4), a comfort layer (210) having a first and second side, the first side of the comfort layer coupled to the second side of the bolster (figure 4), a sealing ring (248, [0053]) coupled to the second side of the comfort layer and positioned at a lateral edge of the dressing bolster (248 surrounds bolster, figure 4) comprising an absorbent ([0027], [0039] equivalent part 117 which is also a sealing ring), a sealing member (224, figure 4, [0047]) configured to cover the dressing assembly and create a sealed space between the dressing and tissue ([0047]), a bottom release member (256) configured to be removed, the bottom release (256and 258) member in contact with the second side of the sealing ring, the bottom release member configured to cover the sealing ring and to be removable from the sealing ring ([0056]), a reduced pressure source (equivalent part 144, figure 1, [0032]) configured to be coupled in fluid communication with the sealed space.
Simmons does not teach that the absorbent configured to wick fluid in a lateral direction along a surface of the tissue site towards lateral edges of the dressing bolster, a bottom release member configured to be removably coupled to a tissue facing side of the sealing ring and configured to resist deformation.
Bishop discloses multi layered wound dressings in the same field of endeavor as the Applicant. Bishop teaches that the wound contact layer naturally has a lateral wicking rate ([0025]). Bishop demonstrates that the lateral wicking actually occurs in absorbent articles due to the construction. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Simmons with the teaching of Bishop which demonstrates that absorbent articles still laterally wick fluids to arrive at the instant invention. Simmons does not appear to have any structures that would prevent the lateral wicking from occurring.
Simmons and Bishop do not teach a bottom release member configured to be removably coupled to a tissue facing side of the sealing ring and configured to resist deformation.
Gundersen discloses a wound dressing in the same field of endeavor as the Applicant. Gundersen teaches a bottom release member (bottom layer of 6, [0079], figure 2) configured to be removably coupled to a tissue facing side of the sealing ring (ring layer of 6, figure 2) and configured to resist deformation ([0079], the material of the release liner is PET which resists deformation).
Gundersen utilizes a bottom release member as PET to protect the dressing before application ([0079]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Simmons with the bottom release member of Gundersen to protect the dressing before application. The substitution of the PET release member would not hinder the operation of Simmons.
Regarding claim 19, Simmons further discloses the sealing ring comprising a hydrocolloid ([0027], [0039], refers to equivalent part 117 which is also a sealing ring) including the absorbent. 
Regarding claim 20, Simmons further discloses the absorbent comprises a natural gum such as carboxyl methyl cellulose i.e., cellulose gum ([0039], [0053] ring made of sealing material, Simmons states The sealing material may include hydrocolloids, hydrogels, silicone polymers (both crosslinked [gels] and uncrosslinked), natural gums (xanthan, guar, cellulose). By stating “sealing material”, Examiner interprets Simmons as not only referring to the sealing ring 117 but to the composition of all materials that performing the sealing which includes the sealing ring 248).
Regarding claim 23 and 28, Simmons further discloses the second side of the comfort layer is exposed to be placed directly against tissue (middle portion of 210 is exposed with no other layer underneath), The sealing ring configured to surround the tissue site and portion of the layer (figure 4).
Regarding claim 24, Simmons further discloses the sealing ring has a hardness between 70-80 Shore OO ([0053]).
Regarding claim 25, Simmons further discloses the sealing ring has a thickness between 0.7mm and 1.25mm ([0053]).
Regarding claim 26, Simmons further discloses the ratio of the sealing member thickness and the ratio of the thickness of the sealing member is between 2.7 to 7 ([0053]).
Regarding claim 27, Simmons further discloses the sealing ring extends beyond a lateral edge of the dressing bolster and a lateral edge of the comfort layer (figure 4).
Regarding claim 29, Simmons further discloses the use of reticulated open cell foam for the dressing bolster ([0021]).
Regarding claim 30, Simmons further discloses the comfort layer is made of woven material ([0023]).
Regarding claim 31, Simmons further discloses the bolster having longitudinal and lateral cuts on the first side of the bolster, the longitudinal cuts being normal to lateral cuts (figure 5).
Regarding claims 33 and 34, Simmons and Bishop do not teach a bottom release member made of polar semi-crystalline polymer and polyethylene terephthalate.
Gundersen discloses a wound dressing in the same field of endeavor as the Applicant. Gundersen teaches a bottom release member (bottom layer of 6, [0079], figure 2) made of PET ([0079], the material of the release liner is PET which a polar semi-crystalline polymer).
Gundersen utilizes a bottom release member as PET to protect the dressing before application ([0079]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Simmons with the bottom release member of Gundersen to protect the dressing before application. The substitution of the PET release member would not hinder the operation of Simmons.
Regarding claim 60, Simmons further discloses the bottom release member (256 and 258) comprises a release agent (258) configured to contact the sealing ring (figure 5, [0056]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781